Biddle, P. J.,
— The plaintiff’s action in this case was brought to recover the amount alleged to be due from the defendant on a quantum mendt for work and labor performed at the instance of the defendant. Without filing an affidavit of defense, the defendant, suggesting that the statement filed claimed for several lump sums instead of giving the items in detail, obtained a rule for a more specific statement.
Apparently, counsel for the plaintiff considered that some of the objections made were well taken, for an answer to the rule was filed which gave the basis of the plaintiff’s claim in much greater detail than was given in the formal statement filed. The plaintiff, however, has not asked that this answer should be regarded as an amendment to the statement, nor has he filed a new statement of claim to meet the objections of the defendant, as he might have done under Rule 29 of our Rules of Court; and, while the answer would meet some, if not all, of the objections of the defendant, we cannot, in the absence of proper action on the part of the plaintiff, treat this either as a new statement or as an amendment to the one filed; and there is nothing to do, therefore, but make the rule absolute, giving the plaintiff a chance to embody in such new or amended statement as he may see fit to file the details set out in the statement, with any additional ones that he may regard as proper or necessary.
And now, Sept. 16, 1929, the rule to show cause why a more specific statement should not be filed is made absolute.
From Francis B. Sellers, Carlisle, Pa.